DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The amendment to Figure 10 has been accepted.

Specification

The amendment to paragraph [0026] has been accepted.

Claims

The amendments to claims 1-4, 6, 9-12, 14, 17 and 18, the cancellation of claims 5 and 13, and the addition of new claims 19 and 20, have been accepted.

Allowable Subject Matter

Claims 1-4, 6-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s remarks and amendments to the claims, the previously relied upon prior art to Uehara (US 2005/0204908) and Erol (8,907,195) no longer teach or suggest all the limitations of the current claims.
Claim 1 has been amended to more particularly distinguish over Uehara and Erol, such that claim 1 recites a memory configured to store executable instructions and processing circuitry configured to execute the executable instructions stored in the memory to thereby realize:
“an acquisition part configured to acquire measurement data that corresponds to measurement values, obtained in chronological order, representing one of a plurality of positions including at least one position between a rest position and an end position of a key or one of a plurality of positions contained within a movable range of a member coordinating with the key for each of a plurality of keys;
a data generation part configured to generate display data for displaying a screen showing the measurement values corresponding to each of the plurality of keys based on the acquired measurement data such that the measurement values corresponding to each of the plurality of keys are respectively displayed on a plurality of belt-like regions in the screen respectively corresponding to the plurality of keys along a time axis; and
a specifying part configured to specify a period from a key depression to a key release based on the measurement values,
wherein the data generation part is further configured to generate display data such that the period from the key depression to the key release corresponding to the plurality of keys is displayed on the plurality of belt-like regions along the time axis.”
Thus, as remarked by the Applicant, according to amended claim 1, measurement values representing one of a plurality of positions including at least one position between a rest position and an end position of a key or one of a plurality of positions contained within a movable range of a member coordinating with the key for each of a plurality of keys are displayed (“Feature A”), and the measurement values and the period from the key depression to the key release corresponding to the plurality of keys are both displayed on the plurality of belt-like regions along the same time axis (“Feature B’).
With regards to Feature A: Uehara and Erol fail to disclose or suggest Feature A of amended claim 1. Uehara and Erol do not disclose displaying at least one of a plurality of positions (depression amount) between a rest position and an end position of a key or one of a plurality of positions (movement amount) contained within a movable range of a member coordinating with the key for each of a plurality of keys.
For example, in Fig. 3B of Uehara, key on and key off, and damper on and damper off are shown, but key position and damper position are not shown, while the behavior of the pedals are shown in Fig. 3A, but do not coordinated with the key.
Fig. 3 to Fig. 9 of Erol show that a sound is being sounded for each pitch, but Erol does not show the position of a key or the position of a member coordinated with the key.
With regards to Feature B: Uehara and Erol fail to disclose or suggest Feature B of amended claim 1. That is, Uehara and Erol do not disclose that the measurement values, which represent one of a plurality of positions including at least one position between a rest position and an end position of a key or one of a plurality of positions contained within a movable range of a member coordinating with the key for each of a plurality of keys, and the period from the key depression to the key release corresponding to the plurality of keys are both displayed on the plurality of belt-like regions along the same time axis.
Therefore, Uehara and Erol fail to disclose or suggest every feature of amended claim 1 for at least the reasons noted above.
Claims 9, 17, and 18 have been amended to include similar features noted above with regard to claim 1.
The previously cited references to Hasebe (7,291,779), Cook et al. (9,230,526) and Uehara (US 2005/0150362) fail to cure the deficiencies of Uehara or Erol, and no other prior art could be found which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 9, 17 and 18, and dependent claims 2-4, 6-8, 10-12, 14-16, 19 and 20, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        05/06/2022